Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,650,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by at least the granted species Claims 1 and 4 of the parent.
U.S. Pat. No. 10,650,633
U.S. Pat. Pub. No.
1.  A game controller comprising: 

a chip communication unit capable of accessing identification information for identifying a game chip used for a game, the identification information being located on the game chip; 

a communication connection unit configured to enable data communication with a server including a chip database in which the identification information for identifying the game chip is associated with information used for authenticating the game chip; 

a storage unit; and 

a control unit, the control unit downloading the chip database from the server at a predetermined timing and storing the chip database in the storage unit as offline data, 

determining whether data communication with the server is possible when the chip communication unit accesses the game chip, 



authenticating the game chip with reference to the offline data stored in the storage unit when data communication with the server is impossible.
 


From Claim 4:
wherein the chip database includes a last update time, and the control unit downloads the chip database from the server and stores the chip database in the storage unit as the offline data when, at the predetermined timing, the last update time of the chip database of the server is later than the last update time of the offline data.



Claim 2

Claim 3

Claim 5

Claims 2 and 5

Claim 1 and 2

Claim 1 and 5


a chip communication unit capable of accessing identification information for identifying a game chip used for a game, the identification information being located on the game chip;

a communication connection unit configured to enable data communication with a server including a chip database in which the identification information for identifying the game chip is associated with information used for authenticating the game chip;

a storage unit; and

a control unit, the control unit downloading the chip database from the server at a predetermined timing and storing the chip database in the storage unit as offline data,

determining whether data communication with the server is possible when the chip communication unit accesses the game chip, and







authenticating the game chip with reference to the offline data stored in the storage unit when data communication with the server is impossible,

wherein the chip database includes a last update time, and

the control unit downloads the chip database from the server and stores the chip database in the storage unit as the offline data when, at the predetermined timing, the last update time of the chip database of the server is later than the last update time of the offline data.

Claim 2

Claim 3

Claim 4

Claim 5

Claim 6

Claim 7


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715